Citation Nr: 1535413	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 09-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to non-service connected burial benefits.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel









INTRODUCTION

The Veteran had active military service from May 1963 to March 1967. He died in late 2008. The appellant is the Veteran's wife who has standing in this case as the person who paid the Veteran's burial expenses.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision.

The Appellant was scheduled to appear before the Board at the RO in Montgomery, Alabama on June 24, 2015. However, the Appellant did not report to the hearing, and has not provided an explanation for her absence. As such, the appellant's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014).


FINDINGS OF FACT

1. The Veteran died in a non-VA facility in 2008, as a result of conditions which have not been alleged to have been related to his honorable military service.

 2. At the time of the Veteran's death, he was not in receipt of either VA compensation or pension benefits.
 
3. The appellant's timely claim for burial benefits was received in September 2008.
 
4. At the time of the Veteran's death, he did not have pending an original or reopened claim for compensation or pension.
 
5. The Veteran was not released from active duty as the result of a disability incurred in or aggravated by service.
 
6. The Veteran's body was never held by a State, State agency, or other political subdivision, nor did he lack next of kin or other person to claim his body.
 
7. At the time of the Veteran's death, he was neither hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for burial benefits are not met. 38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 VA has obligations to notify and assist claimants in development of claims. However, the law and not the evidence, is dispositive in this case in this matter and . Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses. 38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward his funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of his death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c). "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741. If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years of the permanent burial or cremation of the body. Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge. This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g). 38 C.F.R. § 3.1601. 

The Veteran died in a non-VA facility in late 2008. The appellant's application for burial benefits was received by VA the following month. 

At the time of his death, the Veteran was not service-connected for any disability and the cause of his death was not service-connected in any way. The appellant has not questioned such a conclusion or argued to the contrary. Thus, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits. In addition, the record indicates that he was not in receipt of nonservice-connected pension. Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.

Additionally, the Veteran's body was not being held by a State, as the death certificate demonstrates that the Veteran's body was released to the Ross-Clayton Funeral Home and was later buried. Moreover, the claim itself demonstrates that there exists a "next of kin". In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are simply not met. 

Moreover, the Veteran did not die while properly hospitalized by VA, as the death certificate demonstrates that he died at a non-VA hospital. Thus, he was not in a VA facility for hospital, nursing home, or domiciliary care. There is no indication in the record that such involved admission to the non-VA hospital with respect to which payment was authorized under 38 U.S.C.A. § 1703 for hospital care at the expense of the United States. Furthermore, the record does not demonstrate that he had been admitted to a State nursing home for nursing home care with respect to which payment was authorized under 38 U.S.C.A. § 1741. Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care. Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are not met. 

The legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met. The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations. The Board is without authority to grant benefits because it might perceive the result to be equitable. See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The law provides that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). Consequently, the appellant's claim for burial benefits must be denied.


ORDER

The claim for burial benefits is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


